DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/01/2022 and 07/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Response to Amendment
This Office Action is in response to applicant's preliminary amendments filed on 05/02/2022.  Examiner has acknowledged and reviewed applicant's amendment of claims 14, 16 and 21.  Examiner has reviewed amended claims 14, 16 and 21, and those claims do not constitute new matter issues.  

Claim Objections
Claims 14, 16, and 21 are objected to because of the following informalities:  typographical error.   Specifically, clam 14 recipes “A dual-aperture camera comprising a folded camera according to claims 1 together with the upright camera.”  Claim 16 recites “A mobile electronic device comprising a folded camera according to claims 1.”  And, line 4 of claim 21 recites the phrase, “attaching the folded camera of claims 1 to an exterior surface of the”.  Appropriate correction is required.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 9, 11, 14 – 21, 23 – 25 of U.S. Patent No. 11,333,955.  Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent. 
U. S. Patent  11,333,955
Instant Claim
1. A folded camera, comprising: 

a) an optical path folding element (OPFE) section including an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height HP in the first direction; 
b) a lens section positioned between the OPFE and an image sensor, the lens section having at least one lens section height HL in the first direction; and 

c) a back focal length (BFL) section extending between the lens section and the image sensor and having a BFL section height HBFL in the first direction, wherein HBFL<HP.
1. (Original) A folded camera, comprising:
a) an optical path folding element (OPFE) section including an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height Hp in the first direction;
b) an image sensor mounted on a board in a plane perpendicular to the second direction, wherein the board has a height in the first direction, wherein the image sensor has an active part that is mounted asymmetrically relative to the board in the first direction by 5% or more of the board height; and
c) a lens section positioned between the OPFE and the image sensor.
2. The folded camera of claim 1, wherein HBFL < HL.
4. (Original) The folded camera of claim 3, wherein HBFL < HL.
3. The folded camera of claim 1, wherein HL < Hp.
5. (Original) The folded camera of claim 3, wherein HL < Hp.
4. The folded camera of claim 1, wherein the lens section includes two subsections, wherein a lens subsection closer to the BFL section has a height HL2, wherein HL2< HL.
6. (Original) The folded camera of claim 3, wherein the lens section includes two subsections, wherein a lens subsection closer to the BFL section has a height HL2 and wherein HL2< HL.
6. The folded camera of claim 5, wherein the BFL section has a top side and a bottom side, wherein the lens section, BFL section and the image sensor share an optical axis, and wherein the optical axis in the BFL section is closer to the top side than to the bottom side, positioning the image sensor asymmetrically relative to a board it is mounted on.
7. (Original) The folded camera of claim 3, wherein the BFL section has a top side and a bottom side, wherein the lens section has an optical axis parallel to the second direction and wherein the optical axis in the BFL section is closer to the top side of the BFL section than to the bottom side of the BFL section.
8. The folded camera of claim 4, further comprising a flash element positioned on the lens subsection closer to the BFL section and having a height HFLASH < Hp.
8. (Original) The folded camera of claim 3, further comprising a flash element positioned on the BFL section and having a height HFLASH < Hp.
16. The folded camera of claim 1, wherein the lens section has a width WL and wherein WL > HL > HBFL.
9. (Original) The folded camera of claim 3, wherein the lens section has a width WL and wherein WL > HL > HBFL.
2. The folded camera of claim 1, wherein HBFL < HL.
10. (Original) The folded camera of claim 6, wherein HBFL < HL2 and HBFL < HL.
15. The folded camera of claim 1, further comprising a flash element positioned on the BFL section and having a height H < Hp.
11. (Original) The folded camera of claim 6, further comprising a flash element positioned on the lens subsection closer to the BFL section and having a height H < Hp.
9. The folded camera of claim 4, further comprising a flash element positioned partially on the BFL section and partially on the lens subsection closer to the BFL section and having a height HFLASH < H
12. (Original) The folded camera of claim 6, further comprising a flash element positioned partially on the BFL section and partially on the lens subsection closer to the BFL section and having a height HFLASH < H
7. The folded camera of claim 6, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
13. (Original) The folded camera of claim 7, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
11. The folded camera of claim 10, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
13. (Original) The folded camera of claim 7, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
14. The folded camera of claim 13, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
13. (Original) The folded camera of claim 7, wherein the top side has an internal surface structured to prevent stray light from being directed toward the image sensor.
17. A dual-aperture camera comprising a folded camera according to claim 1 together with an upright camera.
14. (Currently amended) A dual-aperture camera comprising a folded camera according to claim 1 together with an upright camera.
18. The dual-aperture camera of claim 17, wherein the upright camera has an upright camera optical axis parallel to the first direction.
15. (Original) The dual-aperture camera of claim 14, wherein the upright camera has an upright camera optical axis parallel to the first direction.
19. A mobile electronic device comprising a folded camera according to claim 1.
16. (Currently amended) A mobile electronic device comprising a folded camera according to claim 1.
20. The mobile electronic device of claim 19, comprising a bump on a surface thereof, wherein the bump surrounds an area including the folded camera and wherein at least one bump dimension is defined by a folded camera dimension.
17. (Original) The mobile electronic device of claim 16, comprising a bump on a surface thereof, wherein the bump surrounds an area including the folded camera and wherein at least one bump dimension is defined by a folded camera dimension.
24. The mobile electronic device of claim 21, comprising a bump on a surface thereof, wherein the bump surrounds an area including the folded camera and wherein at least one bump dimension is defined by a folded camera dimension.
17. (Original) The mobile electronic device of claim 16, comprising a bump on a surface thereof, wherein the bump surrounds an area including the folded camera and wherein at least one bump dimension is defined by a folded camera dimension.
23. The mobile electronic device of claim 22, wherein the bump has a length, LB, defined along the second direction, wherein the dual-aperture camera has a length, LDC, defined along the second direction, and wherein LB < LDC.
18. (Original) The mobile electronic device of claim 17, comprising an upright camera, wherein the folded camera and the upright camera form a dual-aperture camera, wherein the bump has a length, LB, defined along the second direction, wherein the dual-aperture camera has a length, LDC, defined along the second direction, and wherein LB < LDC.
21. A mobile electronic device comprising a dual-aperture camera according to claim 17.
19. (Original) A mobile electronic device comprising a dual-aperture camera according to claim 14.
1. A folded camera, comprising: 

a) an optical path folding element (OPFE) section including an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height HP in the first direction; 

b) a lens section positioned between the OPFE and an image sensor, the lens section having at least one lens section height HL in the first direction; and 

c) a back focal length (BFL) section extending between the lens section and the image sensor and having a BFL section height HBFL in the first direction, wherein HBFL<HP.
20. (Original) A method of manufacturing a folded camera, comprising: 

a) providing an optical path folding element (OPFE) section with an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height Hp in the first direction; 

b) providing an image sensor mounted on a board in a plane perpendicular to the second direction, wherein the board has a height in the first direction, wherein the image sensor has an active part that is mounted asymmetrically relative to the board in the first direction by 5% or more of the board height; and 
c) providing a lens section positioned between the OPFE and the image sensor.
25. A method for reducing a bump footprint of a smartphone, the method comprising: 

a) providing a smartphone; and 

b) attaching the folded camera of claim 1 to an exterior surface of the smartphone, wherein the folded camera reduces the bump footprint of the smartphone.
21. (Currently amended) A method for reducing a bump footprint of a smartphone, the method comprising: 

a) providing a smartphone; and 

b) attaching the folded camera of claim 1 to an exterior surface of the smartphone, wherein the folded camera reduces the bump footprint of the smartphone.



Allowable Subject Matter




Claims 2, 3, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the prior art made of record neither shows nor suggests the  folded camera wherein the OPFE faces an imaged object in the first direction, and wherein the sensor is mounted asymmetrically relative to the board in the first direction toward the imaged object.
Regarding claim 3, the prior art made of record neither shows nor suggests the   folded camera, further comprising a back focal length (BFL) section extending between the lens section and the image sensor and having a BFL section height HBFL in the first direction, wherein the lens section has at least one lens section height HL in the first direction.
Regarding claim 22, the prior art made of record neither shows nor suggests the method further comprising[[:]] attaching an upright camera to an exterior surface of the smartphone, wherein the upright camera has an upright camera optical axis parallel to the first direction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF